Citation Nr: 0118375
Decision Date: 05/23/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-00 550	)	DATE MAY 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of Veterans Affairs nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had service with the United States Armed Forces of the Far East (USAFFE) and recognized guerilla service from January 10, 1942, to June 30, 1946.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a decision of September 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution of the appeal has been obtained.

2.  The appellants only service was with the USAFFE and recognized guerillas from January 10, 1942, to June 30, 1946.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a nonservice-connected disability pension.  Eligibility for VA benefits is governed by statutory and regulatory law which define an individual's legal status as a veteran of active military, naval or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  A nonservice-connected disability pension may only be awarded to a veteran of a war who has qualifying service and is permanently and totally disabled.  38 U.S.C.A. § 1502, 1521.  

Significantly, however, service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the United States Armed Forces, shall not be deemed to be active military, naval, or air service for the purposes of awarding non-service-connected benefits, such as non-service-connected pensions.  38 U.S.C. § 107(a).  See also 38 C.F.R. §§ 3.8, 3.9.  The United States Court of Appeals for Veterans Claims (Court) has upheld this law and the associated regulations.  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992); Fonesca v. Derwinski, 2 Vet. App. 54 (1992); Solis v. Derwinski, 2 Vet. App. 10991.  This law has been held not to violate the United States Constitution.  See Quiban v. Veterans Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 1991).  Moreover, the U.S. Court of Appeals for the Federal Circuit upheld the constitutionality of section 107(a) as applied to a Philippine veteran who subsequently moved to the United States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 1993), cert. denied, 126 L. Ed. 2d 601 (1993).  Accordingly, the law is clear that members of the Philippine Army and guerilla forces who had service before July 1, 1946, are ineligible to receive VA pension benefits.

All relevant evidence necessary for equitable resolution of the appeal has been obtained, and the appellant has been given notice of the laws applicable to his claim and the evidence needed to substantiate the claim.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The relevant facts in this case are not in dispute.  The service department, the United States Army, specifically determined in January 1955 that the appellants only service was with the USAFFE and recognized guerillas from January 10, 1942, to June 30, 1946.  The record of service from the United States Army shows that he was in beleaguered status from January 10, 1942, to May 6, 1942; was missing from May 7, 1942, to May 10, 1942; was in no casualty status (civilian pursuits) from May 11, 1942, to September 18, 1942; had recognized guerilla service from September 19, 1942, to June 8, 1945; and had regular Philippine Army service from June 9, 1945, to June 30, 1946.  There is no evidence of record showing any re-characterization of the appellant's status by the service department since that time. 

The Court has held that findings by a United States service department verifying a person's service "are binding on the VA for purposes of establishing service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, the Board finds that the service department's determination that the appellant had USAFFE and recognized guerilla service which ended in June 1946 is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  

In summary, the appellants only service was with the USAFFE and recognized guerillas and falls into the service period (before July 1, 1946) that has been deemed not to be active military service.  Therefore, the service does not provide the appellant basic eligibility for non-service-connected pension.  Accordingly, the appellant's claim for VA pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for entitlement to VA pension benefits is not established.  The appeal is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans Appeals


  
